Citation Nr: 0011389	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for pes planus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.

The issue of entitlement to service connection for pes planus 
was previously denied by a Department of Veterans Affairs 
(VA) rating decision of November 1952.  The veteran did not 
appeal that decision within one year of the notice thereof in 
November 1952.  Subsequently, in a rating action in August 
1998, the RO determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for pes planus.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
March 1999, by the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (ROIC), which denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for pes planus.  The notice of 
disagreement with this determination was received in 
September 1999.  The statement of the case was issued in 
October 1999.  The substantive appeal was received in 
December 1999.  Additional medical records were received in 
December 1999, and a supplemental statement of the case was 
issued later that month.  The appeal was received at the 
Board in February 2000.  


REMAND

By letter dated January 24, 2000, the RO informed the veteran 
that his appeal and records were being placed on the Board's 
docket.  At that time, the RO also advised the veteran that 
he could request a hearing and/or submit additional 
information within 90 days of the date of the letter.  The 
veteran was also told that any such request made must be 
submitted directly to the Board.  Received at the Board in 
March 2000 was an Appeal Hearing Options form, wherein the 
veteran indicated that he wished to have a hearing before a 
Member of the Board at the RO.  Also received was a 
transmittal letter from veteran's representative that was 
dated in March 2000, indicating that the veteran was 
requesting a personal hearing before a Member of the Board at 
the RO.  

Another item received in March 2000 was a private medical 
statement which bears directly upon the issue in appellate 
status, but which has not been considered by the RO.  Under 
38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
submitted by the appellant directly to the Board within 90 
days following notification to him of certification of the 
appeal and transfer of records to the Board must be referred 
to the RO for review and preparation of a supplemental 
statement of the case, unless this procedural right is waived 
by the appellant.  No such waiver was received in conjunction 
with the above-referenced material.  The Board finds that 
further development is necessary in order to ensure full 
compliance with due process requirements.  

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO should schedule the veteran 
for a personal hearing before a traveling 
Member of the Board at the local office.  

2.  Thereafter, the RO should review the 
claim in light of the entire record, 
including the additional evidence 
received at the Board in March 2000, and 
determine whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for pes planus.  

3.  If determination remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decision reached.  They should then 
be afforded a reasonable period in which 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board after compliance with all 
appropriate appellate procedure.  No action is required of 
the veteran until he is further notified.  In requesting the 
above action, the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
finaldecision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a final decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1999).


